Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney S. Mahanta on 6/19/2020 and Attorney R. Berman on 5/10/2021.

The application has been amended as follows: 
In the claims: 
In claims 1, 43 and 45 delete lines 7-8 and insert --- the group consisting of an herbicide, acaricide, insecticide, a fungicide, biocide, a plant and an insect growth regulator, and antidote; ---.
In claim 1 lines 22,25,27 delete “(by weight) and insert --- by weight ---.
In claims 4-7,9,13,14,16-23 line 1 delete “A” and insert --- The ---.
In claim 13 line 1 after “wherein” insert --- the ---.
In claim 18 lines 2-3 delete “pyrethroids, neonicotinoids, carbamates and organophosphates” and insert --- a pyrethroid, neonicotinoid, carbamate and an organophosphate ---.

In claim 22 line 1 after “wherein” insert --- the ---.
In claim 22 lines 3-4 delete “dispersants, excipients as thickeners, antifoam, antifreeze, antimould agents, and activity modifiers” and insert --- a dispersant, an excipient as a thickener, an antifoam, antifreeze, antimould agents, and activity modifiers ---.
In claim 34 line 1 delete “12” and insert --- 1 ---.
In claim 43 lines 22,25,27 delete “(by weight) and insert --- by weight ---.
In claim 44 line 7 delete “vice versa” and insert --- adding A) to B) ---.
In claim 45 lines 20,23,25 delete “(by weight) and insert --- by weight ---.
In claim 43 line 36 after “wherein “ insert --- the --
In claim 50 line 2 delete “between 0.2:1 and”.
In claims 51,52 and 53 line 1 delete “47” and insert --- 46 ---.
In the Specification:
In the Specification at page 9 line 8 delete “pyrimethanyl” and insert --- pyrimethanil ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the instant invention comprising an agricultural active,
a water-emulsifiable liquid, component B), consisting of at least 80% 90% w/w of a solvent of the microencapusulated active ingredient the solvent being inert with respect to the capsule shells and substantially immiscible with water 10% w/w of at least one surfactant selected from admixtures a 1:1 mixture of nonionic surfactants with an anionic surfactants, wherein the solvent is at least one selected from the group consisting of: C9-C20 alkylbenzenes and their mixtures, wherein the alkyl is linear or ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616